DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0147140 to Ollila; US 2020/0014904 to Wetzstein et al.; further in view of 2018/0090052 to Marsh et al..

As per claim 1, Ollila teaches a display driving chip, comprising: 
a gaze tracker (Fig. 6, 602/604, paragraph 120, “gaze tracking means”), an image parser (Fig. 1, encoder 100) wherein 
the gaze tracker is configured to perform real-time locating for a pupil center of human eyes (paragraph 120, “cameras monitoring a position of a pupil of the user's eye”) and real-time calculation for gaze point coordinates (paragraph 143, “a gaze location in an input image is identified, based on the at least one of: the head pose of the user, the gaze direction of the user”), and output the gaze point coordinates of human eyes to the image parser (paragraph 18, “send, to an encoder, information indicative of at least one of: a head pose of a user, a gaze direction of the user”); 
the image parser is configured to compress or decompress the image data to be played according to the gaze point coordinates of human eyes, and output compressed image data or decompressed image data to a connected display panel (paragraph 81); and 
control the connected display panel and drive the display panel to display in real-time according to a compression pattern of the image data and the coordinates of the gaze point (Fig. 5).
Ollila does not explicitly teach an image receiver configured to receive image data to be played through a first image interface and input the image data to be played to the image parser; and an image driver configured to receive the image data output by the image parser and control the connected display panel.
Wetzstein et al. teach an image receiver (Fig. 4, 410) configured to receive image data to be played through a first image interface (Fig. 4, 125) and input the image data to be played to the image parser (Fig. 4, paragraph 95 and 107, 420 is analogous to the image parser of Ollila because it may process the image based on eye tracking sensors 155).
It would have been obvious to one of ordinary skill in the art, to modify the device of Ollila, by adding an image receiver configured to receive image data to be played through a first image interface and input the image data to be played to the image parser; and an image driver configured to receive the image data output by the image parser and control the connected display panel, such as taught by Wetzstein et al., for the purpose of reducing processing load.
Ollila and Wetzstein et al. do not explicitly teach an image driver configured to receive the image data output by the image parser and control the connected display panel.
Marsh et al. teach an image driver (Fig. 15, 1503) configured to receive the image data output by the image parser and control the connected display panel (Figs. 9 and 15).
It would have been obvious to one of ordinary skill in the art, to modify the device of Ollila and Wetzstein et al., by including an image driver configured to receive the image data output by the image parser and control the connected display panel, such as taught by Marsh et al., for the purpose of displaying an image.

As per claim 5, Ollila, Wetzstein and Marsh et al. teach the display driving chip of claim 1, wherein the first image interface comprises a high definition multimedia interface (HDMI), a display Port (DP), a mobile industry processor interface (MIPI) or a low voltage differential signal (LVDS) (Wetzstein, paragraph 41).

As per claim 20, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0147140 to Ollila; US 2020/0014904 to Wetzstein et al.; in view of 2018/0090052 to Marsh et al.; further in view of US 2022/0075983 to Ohno.

As per claim 2, Ollila, Wetzstein and Marsh et al. teach the display driving chip of claim 1.
Ollila, Wetzstein and Marsh et al. do not explicitly teach wherein the gaze tracker comprises a pattern parser, a human eye detector, a pupil locater and a gaze point calculator, wherein the pattern parser is configured to determine a working pattern of an external pupil image acquisition component, and when the working pattern is a human face pattern, a human face image acquired by the pupil image acquisition component is input to the human eye detector; when the working pattern is a human eye pattern, a human eye image acquired by the pupil image acquisition component is input to the pupil locater; the human eye detector is configured to perform eye detection on the human face image acquired by the pupil image acquisition component and output a detected human eye image to the pupil locater; the pupil locater is configured to calculate position coordinates of pupils of human eyes in the human eye image; the gaze point calculator is configured to calculate the gaze point coordinates of human eyes according to the position coordinates of the pupils of human eyes in the human eye image, and output the gaze point coordinates of human eyes to the image parser.
Ohno teaches wherein the gaze tracker comprises a pattern parser (Fig. 2, 122), a human eye detector (Fig. 2, 123), a pupil locater (Fig. 2, 125) and a gaze point calculator (Fig. 2, 140), wherein the pattern parser is configured to determine a working pattern of an external pupil image acquisition component (Fig. 3, S1, paragraph 89), and when the working pattern is a human face pattern, a human face image acquired by the pupil image acquisition component is input to the human eye detector (Figs. 2-3, S3/S4); when the working pattern is a human eye pattern, a human eye image acquired by the pupil image acquisition component is input to the pupil locater (Figs. 2-3, S5); the human eye detector is configured to perform eye detection on the human face image acquired by the pupil image acquisition component and output a detected human eye image to the pupil locater (Figs. 2-3); the pupil locater is configured to calculate position coordinates of pupils of human eyes in the human eye image (paragraph 77); the gaze point calculator is configured to calculate the gaze point coordinates of human eyes according to the position coordinates of the pupils of human eyes in the human eye image (paragraph 122), and output the gaze point coordinates of human eyes to the image parser (paragraph 82, notice that the gaze location is utilized by the image parser/encoder as disclosed in Fig 6 of Ollila).
It would have been obvious to one of ordinary skill in the art, to modify the device of Ollila, Wetzstein and Marsh et al., so that the gaze tracker comprises a pattern parser, a human eye detector, a pupil locater and a gaze point calculator, wherein the pattern parser is configured to determine a working pattern of an external pupil image acquisition component, and when the working pattern is a human face pattern, a human face image acquired by the pupil image acquisition component is input to the human eye detector; when the working pattern is a human eye pattern, a human eye image acquired by the pupil image acquisition component is input to the pupil locater; the human eye detector is configured to perform eye detection on the human face image acquired by the pupil image acquisition component and output a detected human eye image to the pupil locater; the pupil locater is configured to calculate position coordinates of pupils of human eyes in the human eye image; the gaze point calculator is configured to calculate the gaze point coordinates of human eyes according to the position coordinates of the pupils of human eyes in the human eye image, and output the gaze point coordinates of human eyes to the image parser, such as taught by Ohno, for the purpose of maximizing system resources.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0147140 to Ollila; US 2020/0014904 to Wetzstein et al.; in view of 2018/0090052 to Marsh et al.; in view of US 2022/0075983 to Ohno; further in view of US 2020/0372677 to Yoon et al.

As per claim 3, Ollila, Wetzstein, Marsh and Ohno et al. teach the display driving chip of claim 2, wherein the pupil locater comprises, an image preprocessor (Ohno, Fig. 8, means for detecting region 50), a pupil edge coordinate processor and a pupil center coordinate processor, wherein the image preprocessor is configured to determine a pupil target region (Ohno, Fig. 11, 50), the pupil edge coordinate processor is configured to determine pupil edge coordinates (Ohno, paragraph 112) according to the pupil target region (paragraph 111, “the second region 60 is a region set by narrowing the first region 50”); the pupil center coordinate processor is configured to determine pupil center coordinates (Ohno, Fig. 10, paragraphs 106-107) according to the pupil edge coordinates.
Ollila, Wetzstein, Marsh and Ohno et al. do not explicitly teach wherein the image preprocessor is configured to remove noise information in the human eye.
Yoon et al. teach wherein the image preprocessor is configured to remove noise information in the human eye (paragraph 41).
It would have been obvious to one of ordinary skill in the art, to modify the device of Ollila, Wetzstein, Marsh and Ohno et al., so that the image preprocessor is configured to remove noise information in the human eye, such as taught by Yoon et al., for the purpose of improving detection accuracy.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0147140 to Ollila; US 2020/0014904 to Wetzstein et al.; in view of 2018/0090052 to Marsh et al.; further in view of US 2021/0088784 to Whitmire et al.

As per claim 4, Ollila, Wetzstein and Marsh et al. teach the display driving chip of claim 1.
Ollila, Wetzstein and Marsh et al. do not explicitly teach wherein the gaze tracker outputs the gaze point coordinates of human eyes to the image parser through an Inter-Integrated Circuit (IIC) bus, a Serial Peripheral interface (SPI) bus or a universal asynchronous receiver/transmitter (UART) bus.
Whitmire et al. teach wherein the gaze tracker outputs the gaze point coordinates of human eyes to the image parser through an Inter-Integrated Circuit (IIC) bus, a Serial Peripheral interface (SPI) bus or a universal asynchronous receiver/transmitter (UART) bus (paragraph 73, gaze information is transmitted via UART).
It would have been obvious to one of ordinary skill in the art, to modify the device of Ollila, Wetzstein and Marsh et al., so that the gaze tracker outputs the gaze point coordinates of human eyes to the image parser through an Inter-Integrated Circuit (IIC) bus, a Serial Peripheral interface (SPI) bus or a universal asynchronous receiver/transmitter (UART) bus, such as taught by Whitmire et al., for the purpose of maintaining consistency with industry standards.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0147140 to Ollila; US 2020/0014904 to Wetzstein et al.; further in view of 2018/0090052 to Marsh et al.; further in view of US 2019/0005884 to Yoo.

As per claim 7, Ollila, Wetzstein and Marsh et al. teach the display driving chip of claim 1, wherein that the image driver is configured to control the connected display panel and drive the display panel to display in real-time comprises: the image driver is configured to divide a display region corresponding to the display panel into a high-definition region and a low-definition region according to the gaze point coordinates of the human eyes (Ollila, paragraphs 93-94).
Ollila, Wetzstein and Marsh et al. do not explicitly teach to drive the high-definition region and the low-definition region by different driving timings.
Yoo teaches to drive the high-definition region and the low-definition region by different driving timings (Fig. 4, gate line signals have different timings based on resolution).
It would have been obvious to one of ordinary skill in the art, to modify the device of Ollila, Wetzstein and Marsh et al., to drive the high-definition region and the low-definition region by different driving timings, such as taught by Yoo, for the purpose of reducing data bandwidth.

As per claim 8, Ollila, Wetzstein, Marsh and Yoo et al. teach the display driving chip of claim 7, wherein the image driver is configured to drive the high-definition region and the low-definition region by different driving timings, which comprises: the high-definition region is driven in the following ways: gate lines are driven one by one and data lines are driven one by one; the low-definition region is driven in one or more of the following ways: a plurality of rows of gate lines are combined into one row to be driven, and a plurality of columns of data lines are combined into one column to be driven (Yoo, Fig. 4).

Claims 10, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0147140 to Ollila; US 2020/0014904 to Wetzstein et al.; in view of 2018/0090052 to Marsh et al.; further in view of US 2021/0165229 to Stahl et al.

As per claim 10, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons. Furthermore, Ollila, Wetzstein and Marsh et al. teach a display apparatus, comprising: a pupil image acquisition component (Ollila, paragraph 120, “cameras monitoring a position of a pupil of the user's eye”), a display panel (Fig. 2, 200) and the display driving chip, wherein the pupil image acquisition component is configured to acquire user images and output the acquired user images to a gaze tracker (Ollila, paragraph 120), and the display panel is configured to display image data; wherein the display driving chip comprises the gaze tracker (Ollila, paragraph 137).
Ollila, Wetzstein and Marsh et al. do not explicitly teach an image player, the image player is configured to generate image data to be played and output the image data to be played to the image receiver.
Stahl et al. teach an image player (Fig. 3, 360), the image player is configured to generate image data to be played and output the image data to be played to the image receiver (Fig. 3, paragraph 46, “content of the images in a region around the location at which the user's eyes are currently looking may be rendered with more detail and at a higher resolution than content in regions at which the user is not looking”, data is externally compressed based on eye tracking information of HMD sensors).
It would have been obvious to one of ordinary skill in the art, to modify the device of Ollila, Wetzstein and Marsh et al., by including an image player, the image player is configured to generate image data to be played and output the image data to be played to the image receiver, such as taught by Stahl et al., for the purpose of reducing image transmission bandwidth.

As per claim 11, Ollila, Wetzstein, Marsh and Stahl et al. teach the display apparatus of claim 10, wherein the gaze tracker is further configured to output the gaze point coordinates of human eyes to the image player (Stahl et al., Fig. 2b, connection from 304 to 362); the image player is further configured to receive the gaze point coordinates of the human eyes and compress the image data to be played according to the gaze point coordinates of the human eyes (Stahl et al., paragraphs 37 and 110, “content of a frame in a region around the location at which the user's eyes are currently looking based on gaze tracking information may be compressed less (and thus provide higher resolution when displayed) than content in regions at which the user is not currently looking”).

As per claim 15, Ollila, Wetzstein, Marsh and Stahl et al. teach the display apparatus of claim 10, wherein the first image interface comprises a high definition multimedia interface (HDMI), a display Port (DP), a mobile industry processor interface (MIPI) or a low voltage differential signal (LVDS) (Wetzstein, paragraph 41).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0147140 to Ollila; US 2020/0014904 to Wetzstein et al.; in view of 2018/0090052 to Marsh et al.; further in view of US 2021/0165229 to Stahl et al.; further in view of US 2022/0075983 to Ohno.

As per claim 12, Ollila, Wetzstein, Marsh and Stahl et al. teach the display driving chip of claim 10.
Ollila, Wetzstein, Marsh and Stahl et al. do not explicitly teach wherein the gaze tracker comprises a pattern parser, a human eye detector, a pupil locater and a gaze point calculator, wherein the pattern parser is configured to determine a working pattern of an external pupil image acquisition component, and when the working pattern is a human face pattern, a human face image acquired by the pupil image acquisition component is input to the human eye detector; when the working pattern is a human eye pattern, a human eye image acquired by the pupil image acquisition component is input to the pupil locater; the human eye detector is configured to perform eye detection on the human face image acquired by the pupil image acquisition component and output a detected human eye image to the pupil locater; the pupil locater is configured to calculate position coordinates of pupils of human eyes in the human eye image; the gaze point calculator is configured to calculate the gaze point coordinates of human eyes according to the position coordinates of the pupils of human eyes in the human eye image, and output the gaze point coordinates of human eyes to the image parser.
Ohno teaches wherein the gaze tracker comprises a pattern parser (Fig. 2, 122), a human eye detector (Fig. 2, 123), a pupil locater (Fig. 2, 125) and a gaze point calculator (Fig. 2, 140), wherein the pattern parser is configured to determine a working pattern of an external pupil image acquisition component (Fig. 3, S1, paragraph 89), and when the working pattern is a human face pattern, a human face image acquired by the pupil image acquisition component is input to the human eye detector (Figs. 2-3, S3/S4); when the working pattern is a human eye pattern, a human eye image acquired by the pupil image acquisition component is input to the pupil locater (Figs. 2-3, S5); the human eye detector is configured to perform eye detection on the human face image acquired by the pupil image acquisition component and output a detected human eye image to the pupil locater (Figs. 2-3); the pupil locater is configured to calculate position coordinates of pupils of human eyes in the human eye image (paragraph 77); the gaze point calculator is configured to calculate the gaze point coordinates of human eyes according to the position coordinates of the pupils of human eyes in the human eye image (paragraph 122), and output the gaze point coordinates of human eyes to the image parser (paragraph 82, notice that the gaze location is utilized by the image parser/encoder as disclosed in Fig 6 of Ollila).
It would have been obvious to one of ordinary skill in the art, to modify the device of Ollila, Wetzstein, Marsh and Stahl et al., so that the gaze tracker comprises a pattern parser, a human eye detector, a pupil locater and a gaze point calculator, wherein the pattern parser is configured to determine a working pattern of an external pupil image acquisition component, and when the working pattern is a human face pattern, a human face image acquired by the pupil image acquisition component is input to the human eye detector; when the working pattern is a human eye pattern, a human eye image acquired by the pupil image acquisition component is input to the pupil locater; the human eye detector is configured to perform eye detection on the human face image acquired by the pupil image acquisition component and output a detected human eye image to the pupil locater; the pupil locater is configured to calculate position coordinates of pupils of human eyes in the human eye image; the gaze point calculator is configured to calculate the gaze point coordinates of human eyes according to the position coordinates of the pupils of human eyes in the human eye image, and output the gaze point coordinates of human eyes to the image parser, such as taught by Ohno, for the purpose of maximizing system resources.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0147140 to Ollila; US 2020/0014904 to Wetzstein et al.; in view of 2018/0090052 to Marsh et al.; further in view of US 2021/0165229 to Stahl et al.; further in view of US 2022/0075983 to Ohno; further in view of US 2020/0372677 to Yoon et al.

As per claim 13, Ollila, Wetzstein, Marsh, Stahl and Ohno et al. teach the display driving chip of claim 12, wherein the pupil locater comprises, an image preprocessor (Ohno, Fig. 8, means for detecting region 50), a pupil edge coordinate processor and a pupil center coordinate processor, wherein the image preprocessor is configured to determine a pupil target region (Ohno, Fig. 11, 50), the pupil edge coordinate processor is configured to determine pupil edge coordinates (Ohno, paragraph 112) according to the pupil target region (paragraph 111, “the second region 60 is a region set by narrowing the first region 50”); the pupil center coordinate processor is configured to determine pupil center coordinates (Ohno, Fig. 10, paragraphs 106-107) according to the pupil edge coordinates.
Ollila, Wetzstein, Marsh, Stahl and Ohno et al. do not explicitly teach wherein the image preprocessor is configured to remove noise information in the human eye.
Yoon et al. teach wherein the image preprocessor is configured to remove noise information in the human eye (paragraph 41).
It would have been obvious to one of ordinary skill in the art, to modify the device of Ollila, Wetzstein, Marsh, Stahl and Ohno et al., so that the image preprocessor is configured to remove noise information in the human eye, such as taught by Yoon et al., for the purpose of improving detection accuracy.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0147140 to Ollila; US 2020/0014904 to Wetzstein et al.; in view of 2018/0090052 to Marsh et al.; further in view of US 2021/0165229 to Stahl et al.; further in view of US 2021/0088784 to Whitmire et al.

As per claim 14, Ollila, Wetzstein, Marsh and Stahl et al. teach the display apparatus of claim 10.
Ollila, Wetzstein, Marsh and Stahl et al. do not explicitly teach wherein the gaze tracker outputs the gaze point coordinates of human eyes to the image parser through an Inter-Integrated Circuit (IIC) bus, a Serial Peripheral interface (SPI) bus or a universal asynchronous receiver/transmitter (UART) bus.
Whitmire et al. teach wherein the gaze tracker outputs the gaze point coordinates of human eyes to the image parser through an Inter-Integrated Circuit (IIC) bus, a Serial Peripheral interface (SPI) bus or a universal asynchronous receiver/transmitter (UART) bus (paragraph 73, gaze information is transmitted via UART).
It would have been obvious to one of ordinary skill in the art, to modify the device of Ollila, Wetzstein, Marsh and Stahl et al., so that the gaze tracker outputs the gaze point coordinates of human eyes to the image parser through an Inter-Integrated Circuit (IIC) bus, a Serial Peripheral interface (SPI) bus or a universal asynchronous receiver/transmitter (UART) bus, such as taught by Whitmire et al., for the purpose of maintaining consistency with industry standards.



Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0147140 to Ollila; US 2020/0014904 to Wetzstein et al.; in view of 2018/0090052 to Marsh et al.; further in view of US 2021/0165229 to Stahl et al.; further in view of US 2019/0005884 to Yoo.

As per claim 17, Ollila, Wetzstein, Marsh and Stahl et al. teach the display driving chip of claim 10, wherein that the image driver is configured to control the connected display panel and drive the display panel to display in real-time comprises: the image driver is configured to divide a display region corresponding to the display panel into a high-definition region and a low-definition region according to the gaze point coordinates of the human eyes (Ollila, paragraphs 93-94).
Ollila, Wetzstein, Marsh and Stahl et al. do not explicitly teach to drive the high-definition region and the low-definition region by different driving timings.
Yoo teaches to drive the high-definition region and the low-definition region by different driving timings (Fig. 4, gate line signals have different timings based on resolution).
It would have been obvious to one of ordinary skill in the art, to modify the device of Ollila, Wetzstein, Marsh and Stahl et al., to drive the high-definition region and the low-definition region by different driving timings, such as taught by Yoo, for the purpose of reducing data bandwidth.

As per claim 18, Ollila, Wetzstein, Marsh, Stahl, and Yoo et al. teach the display driving chip of claim 17, wherein the image driver is configured to drive the high-definition region and the low-definition region by different driving timings, which comprises: the high-definition region is driven in the following ways: gate lines are driven one by one and data lines are driven one by one; the low-definition region is driven in one or more of the following ways: a plurality of rows of gate lines are combined into one row to be driven, and a plurality of columns of data lines are combined into one column to be driven (Yoo, Fig. 4).

Allowable Subject Matter

Claims 6, 9, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694